*   Certain information in this exhibit has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
omitted portions.

PROMOTION AGREEMENT

                       This PROMOTION AGREEMENT is made as of December 1, 2001,
by and between QUESTCOR PHARMACEUTICALS. INC. a California corporation
(“Questcor”) and VSL PHARMACEUTICALS, INC., a Delaware corporation (“VSL”).

RECITALS

            A.      WHEREAS, VSL produces, markets and distributes a probiotic
preparation of live freeze-dried lactic acid bacteria, developed specifically to
provide the optimal concentration and types of healthy bacteria for the
gastrointestinal tract and to be used in various gastrointestinal disorders
under the trademark “VSL#3 Ô ”; and

            B.      WHEREAS, Questcor is engaged in the business, among other
things, of marketing pharmaceutical products; and

            C.      WHEREAS, VSL wishes to expand the promotion of VSL#3Ô, and
Questcor desires to have the right to promote and sell VSL#3Ô, upon the terms
specified herein.

AGREEMENT

            NOW, THEREFORE, in consideration of the mutual covenants herein set
forth, and intending to be legally bound hereby, the parties hereto agree as
follows:

1.     Definitions.

                        For purposes of this Agreement, the following terms
shall have the corresponding meanings set forth below.

                        “Affiliate” means, with respect to any Person, any other
Person which directly or indirectly controls, is controlled by, or is under
common control with, such Person.  A Person shall be regarded as in control of
another Person if it/he/she owns, or directly or indirectly controls, more than
fifty percent (50%) of the voting securities (or comparable equity interests) or
other ownership interests of the other Person, or if it/he/she directly or
indirectly possesses the power to direct or cause the direction of the
management of the other Person, whether through the ownership of voting
securities, by contract or any other means whatsoever.

                        “Agreement” means this agreement, together with all
appendices, exhibits and schedules hereto, and as the same may be amended or
supplemented from time to time hereafter by a written agreement duly executed by
authorized representatives of each party hereto.

                        “Agreement Quarter” means each three-month period
commencing on the first day of January, April, July or October, as the ease may
be during the Term. The first Agreement Quarter shall commence on the Effective
Date and end on March 31,2002.



--------------------------------------------------------------------------------


                        “Agreement Year” means each 12-months period commencing
on January 1, 2002 and each anniversary thereof during the Term.

                        “Confidential or Proprietary Information” has the
meaning set forth in Section 10 hereof.

                        “Direct Customer Support” has the meaning set forth in
Section 2(g) hereof.

                        “Effective Date” of this Agreement means January 1,
2002.

                        “Initial Product Purchase” has the meaning set forth in
Section 2(e) hereof.

                        “Laws” has the meaning set forth in Section 3(f) hereof.

                        “Net Sales” means for the applicable period the gross
amount invoiced for the Product sold in the Territory to Third Parties, less the
following amounts to the extent deducted on such invoice or absorbed by Questcor
or any other invoicing party:

                                    (i)       trade, quantity and cash discounts
or rebates actually and lawfully allowed and taken and any other adjustments on
account of price adjustments, billing errors, rejected good, and damaged goods;

                                    (ii)       price reductions, credits,
rebates, product returns, charge-back and prime vendor rebates, fees,
reimbursements or similar payments or adjustments actually granted or given to
wholesalers and other distributors, buying groups, health care insurance
carriers, pharmacy benefit management companies, health maintenance
organizations or other institutions or health care organizations;

                                    (iii)     any sales or use tax, customs
duties, excise or other duties or other governmental charge (other than an
income tax) levied and actually paid on the sale, transportation or delivery of
the Product in the Territory;

                                    (iv)     price reductions, credits, rebates,
charge-back and prime vendor rebates, fees, reimbursements or similar payments
or adjustments actually granted or given in connection with sales of the Product
in the Territory to any governmental or regulatory authority in respect to any
state or federal Medicare, Medicaid or similar programs; and

                                    (v)     costs of transportation and
insurance, as well as amounts to be paid to credit card processing companies
and/or entrusted banks in connection with the sales in question.

                                     Notwithstanding the foregoing. it is
understood that Net Sales shall not include bad debt expense.

                        “Person” shall mean, an individual, corporation,
partnership, limited liability company, trust, business trust, association,
joint stock company, joint venture, pool, syndicate, sole proprietorship,
unincorporated organization, governmental authority, or any other form of entity
nor specifically listed herein.

2



--------------------------------------------------------------------------------


                        “Prepaid Reimbursement” has the meaning specified in
Section 4(d) hereof.

                        “Product” means the VSL#3Ô product.

                        “Quarterly Net Sales Commission” has the meaning
specified in Section 4(b) hereof.

                        “Quarterly Net Sales Payment” has the meaning specified
in Section 4(a) hereof.

                        “Quarterly Reimbursement” has the meaning specified in
Section 4(c) hereof.

                        “Sales/Marketing Committee” has the meaning specified in
Section 2(h) hereof.

                        “Term” has the meaning specified in Section 6(a) hereof.

                        “Territory” means the fifty states of the United States
of America and all its territories and possessions, including without
limitation, the Commonwealth of Puerto Rico.

                        “Third Party” means any Person other than (i) VSL and
any of its Affiliates and (ii) Questcor and any of its Affiliates.

2.     Obligations of VSL and Questcor

                        (a)      VSL herby engages Questcor to promote and sell
the Product in the Territory during the Term on an exclusive basis (except that
VSL and Sigma Tau Pharmaceuticals, Inc. retain the right to promote and sell the
Product in the Territory), upon the terms and conditions set forth in this
Agreement; provided, however, VSL may request a meeting with Questcor from time
to time throughout the Term to discuss whether additional opportunities exist
for the promotion of the Product that would not adversely affect Questcor’s Net
Sales of the Product, which may include a good faith discussion of whether
additional parties should be permitted to promote the Product in the Territory.
Questcor agrees to employ reasonable good faith efforts in connection with the
activities contemplated within this Agreement.

                        (b)     As between VSL and Questcor, VSL shall have the
sole responsibility, at its cost and expense, for manufacturing or acquiring the
Product, as the case may be, in final dosage form and package, for all future
Product development, for obtaining and maintaining proper insurance and
regulatory approvals and compliance related to the Product, for conducting all
future clinical trials of the Product, and for obtaining and maintaining all
necessary authorizations with the United States Food and Drug Administration
(“FDA”), if any, to market the Product in the Territory.

                        (c)     Subject to the reimbursement provision contained
in Section 4(c) of this Agreement and the other terms and conditions of this
Agreement, with respect to Product sold by Questcor in the Territory, Questcor
shall have the sole responsibility, at its cost and expense for the shipping,
distribution, and warehousing of the Product, for the preparation and
distribution of promotional material for the product for the invoicing and
billing of purchases of the Product for paying credit card fees for order
confirmation (if any) in accordance with Questcor customary practices for the
collection of receivables resulting from Net Sales, for booking all

3



--------------------------------------------------------------------------------


sales of the Product sold by Questcor and its Affiliates and for handling all
returns of the Product.

                        (d)     Subject to the terms and conditions of this
Agreement, Questcor shall be responsible for the costs and expenses of
establishing and maintaining its sales force, controlling its sales force
directing the activities of its sales force and for carrying out through its
sales force the detailed marketing and promotional plan for the Product in the
Territory, as agreed to by the Sales/Marketing Committee.

                        (e)     Prior to or about the Effective Date, Questcor
shall order and VSL shall deliver up to * boxes of the Product at a purchase
price of * point of manufacture in the Territory (the “Initial Product
Purchase”). Questcor shall submit payment to VSL for the Initial Product
Purchase within one hundred twenty (120) days of receipt of the Initial Product
Purchase; provided, however, Questcor shall not be obligated to submit payment
to VSL for the Initial Product Purchase until all of the Product in the Initial
Product Purchase has been sold by Questcor. Upon request by Questcor, VSL shall
deliver to Questcor any subsequent orders (the frequency and quantity of such
orders to be determined by Questcor after taking into account the marketing
strategies and promotional plans as discussed by the Sales/Marketing Committee)
of the Product at a purchase price of * point of manufacture in the Territory.
Questcor shall submit payment to VSL for any subsequent orders of the Product
within sixty (60) days of receipt of such order.

                        (f)     VSL shall establish and maintain a commercially
reasonable and competitive price for the Product in the Territory.

                        (g)      Subject to the reimbursement provisions
contained in Section 4(c) of this Agreement and the other terms and conditions
of this Agreement, with respect to Product sold by Questcor in the Teritory,
Questcor shall provide the Direct Customer Support.  “Direct Customer Support”
means that Questcor shall respond to all calls, communications, complaints and
inquiries relating to Product sold by Questcor in the Territory, including, but
not limited to pre- and post-sale inquiries concerning the efficacy, side
effects, and benefits of the Product.  In fulfilling the foregoing duties,
Questcor shall conform to the guidelines agreed upon by VSL and Questcor as
expressed by the Sales/Marketing Committee. Questcor shall inform the
Sales/Marketing Committee quarterly of how it resolved all inquiries relating to
the Product.

                        (h)     Questcor and VSL shall establish a marketing
committee after execution of this Agreement (such committee being referred to
herein as the “Sales/Marketing committee”).  The Sales/Marketing Committee shall
meet not less than once in each Agreement Quarter during the Term or as
otherwise agreed by the parties in writing, at such locations as are designated
by each party alternatively.  Each party shall name two members to the
Sales/Marketing Committee and shall bear the costs and expenses of its
designated members that are incurred in connection with the Sales/Marketing
Committee meetings. The activities of the Sales/Marketing Committee related to
the development and coordination of the marketing strategy and promotional plans
for Product sold by Questcor in the Territory shall include, inter alia:

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

4



--------------------------------------------------------------------------------


                                 (i)      developing and revising existing and
new promotional materials for the Product for in-person promotion to the event
that the same relate specifically to the marketing of the Product in the
Territory.

                                 (ii)      developing promotional programs and
materials for the Product:

                                 (iii)      establishing, based on Questcor’s
proposal, the number and type of detailing to be performed by Questcor sales
representative in connection with the promotion of the Product in the Territory;

                                 (iv)      establishing appropriate sampling
scheduling for the Product;

                                 (v)      establishing appropriate guidelines
that Questcor must confirm to in responding to calls, communications, complaints
and inquires relating to the Product, including but not limited to pre- and
post-sales inquiries concerning the efficacy, side effects and benefits of the
Product;

                                 (vi)      updating the customer list; and

                                 (vii)      establishing a policy for minimizing
bad debt expense and pursuing the collection of bad debts.

                        (i)     Subject to the terms and conditions of this
Agreement, VSL herby grants to Questcor the right to use the trademark VSL#3Ô
during the Term in connection with the promotion and sale of the Product in the
Territory.

3.      Certain Regulatory Matters

                        (a)   As between VSL and Questcor, all regulatory
matters regarding the Product shall remain under the exclusive control of VSL,
subject to the participation by Questcor in matters related to the marketing and
sale of the Product by Questcor in the Territory.

                        (b)   VSL shall furnish Questcor with all efficacy and
safety information reasonably requested by Questcor to assist it in promoting
and selling the Product in the Territory. Such information shall be treated as
confidential information of VSL, and shall not be disclosed to Third Parties
without VSL’s period written approval, unless required by law.

                        (c)   Beginning as of the Effective Date of this
Agreement, each party shall immediately notify the other party of any
significant event(s) that affect the marketing of the Product in the Territory,
including, but not limited to, adverse drug reactions and governmental
inquiries.  VSL shall have the responsibility for evaluating such events and
reporting such events to applicable regulatory health authorities, if required.

                        (d)   Beginning as of the Effective Date of this
Agreement, each party shall immediately notify the other party in writing of any
order request or directive of a court or other governmental authority to recall
or withdraw the Product in any jurisdiction. Each party shall be responsible of
the costs associated with a recall or recalls resulting from that area of
responsibility associated with such party as described in this Agreement (e.g.
if the Product is

5



--------------------------------------------------------------------------------


recalled as a result of a problem associated with the manufacturing of the
Product, then VSL shall be responsible for such costs, however, if the Product
is recalled due to a problem with the shipping or handling of the Product by
Questcor. then Questcor shall be responsible for such costs).

                        (e)   Subject to the reimbursement provisions contained
in Section 4 (c) of this Agreement, and the other terms and conditions of this
Agreement, with respect to Product sold by Questcor in the Territory, Questcor
shall be responsible, at its sole cost and expense, for handling all medical
inquiries concerning the Product, including without limitation responding to
questions concerning permitted and off-label uses of the Product, requests for
journal articles, the administration of and response to medical inquiries
concerning the Product by consumers, physicians, pharmacists and other health
care professionals, including those forwarded by sales representatives and field
force personnel promoting the Product in the Territory.

                        (f)   Each party shall maintain in full force and effect
all necessary licenses, permits and other authorizations required by law to
carry out its duties and obligations under this Agreement. Each party shall
comply with all laws, ordinances, guidelines, rules and regulations
(collectively, “Laws”) applicable to its activities under this Agreement,
including without limitation, any requirements of any product license applicable
to the Product, if any; provided however, that Questcor shall be solely
responsible for compliance with those Laws pertaining to the activities
conducted by it hereunder (including, without limitation, those Laws that apply
to documentation and records retention pertaining to the distribution and use of
samples of the Product by it under this Agreement), notwithstanding that the FDA
may, as a matter of law, be entitled to hold VSL accountable or responsible
(whether primarily or secondarily) for failure of Questcor to comply with such
Laws. The parties will reasonably cooperate with one another with the goal of
ensuring full compliance with Laws. VSL shall be responsible for all labeling
changes to the Product.

4.      Compensation and Reimbursement.

                        (a)   Subject to the provisions contained in Paragraphs
(b), (c) and (d) of this Section 4 and the other terms and conditions of this
Agreement, within thirty (30) days after the end of each Agreement Quarter,
Questcor shall submit payment to VSL for the Net Sales of the Product sold by
Questcor in the Territory for such Agreement Quarter (the “Quarterly Net Sales
Payment”).

                        (b)   Questcor shall deduct a quarterly commission (the
“Quarterly Net Sales Commission”) from the Quarterly Net Sales Payment.  The
Quarterly Net Sales Commission shall be calculated in accordance with the
following schedule:

 

•

 

* of Net Sales in an Agreement Year for Net Sales up to *.

 

 

 

 

 

 

 

•

 

* of Net Sales in an Agreement Year for Net Sales between * and *.

 



* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

6



--------------------------------------------------------------------------------


 

•

* of Net Sales in an Agreement Year for Net Sales between * and *

 

 

 

 

 

 

 

•

* of Net Sales in an Agreement Year for Net Sales between * and *

 

 

 

 

 

 

 

•

* of Net Sales in an Agreement Year for Net Sales between * and *

 

 

 

 

 

 

 

•

* of Net Sales in an Agreement Year for Net Sales between * and *

 

 

 

 

 

 

 

•

In the event Net Sales in an Agreement Year exceed *, VSL and Questcor shall
discuss in good faith the commission that VSL shall pay to Questcor. In no event
shall such commission be less than * or higher than *.

 

                        (c)   Questcor shall also deduct a quarterly
reimbursement fee (the “Quarterly Reimbursement”) from the Quarterly Net Sales
Payment.  The Quarterly Reimbursement shall be based on Questcor’s fully
burdened cost of engaging in all of the activities and obligations described in
Sections 2(c), 2(g), and 3(e) of this Agreement, including, but not limited to,
all documented out-of-pocket costs and expenses and all documented fully
burdened costs and expenses of all personnel and facilities used in connection
with such activities and obligations. Such Quarterly Reimbursement shall also
include Questcor’s cost of purchasing the Product (that is to say the actual
amount paid by Questcor and already received by VSL for the purchasing of the
Product) and shipping the Product, as applicable, as described in Section 2(e).

                        (d)   VSL and Questcor shall agree on an up-front
reimbursement payment, to be paid by VSL to Questcor, to cover the initial fully
burdened costs described in Section 4(c) (the “Prepaid Reimbursement”). To this
end, Questcor shall submit an estimate of the Prepaid Reimbursement to VSL.
Questcor shall supply a statement of the actual costs at the end of the first
Agreement Quarter and the estimated Prepaid Reimbursement shall be reconciled
against these actual costs.

5.     Payments and Reporting.

                        (a)   Questcor shall furnish VSL, within 30 days after
the end of each Agreement Quarter (within 60 days at the end of each Agreement
Year), a report setting forth in reasonable details the calculation of Net Sales
for the Agreement Quarter and the calculation of the Quarterly Net Sales
Payment, the Quarterly Net Sales Commission, and the Quarterly Reimbursement
with respect to such period (and, in addition to a report for the fourth
Agreement Quarter, with respect to the entire Agreement Year).

                        (b)   All payments to a party under this Agreement shall
be made by wire transfer in immediately available funds in legal currency of the
United States and shall be delivered to the account of such party as designated
by it in writing from time to time.

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

7



--------------------------------------------------------------------------------


                        (c)      During the Term and for two (2) years following
any expiration or termination of the Term, the parties will maintain complete
and accurate books and records in sufficient detail to enable verification of
the Net Sales and charged costs. Either party may demand an audit of the other
party’s relevant books and records in order to verify the other’s reports on the
aforesaid matter upon reasonable prior notice to the party to be audited.  Such
access shall be available during normal business hours not more  than twice each
calendar year during the Term and two years after the relevant period in
question.  The party requesting the audit shall bear the full cost of the
performance of any such audit except as hereinafter set forth.  If, as a result
of any inspection of the books and records of either party, it is shown that
such party’s payments or declaration of costs to the other under this Agreement
were less than the amount which should have been paid or charged, then the
audited party shall make all payments required to be made to eliminate any
discrepancy revealed by said inspection within seven (7) days after the other
party’s demand therefore.  Any such late payments or any other late payments
under this Agreement shall bear interest at a rate of 1.5% per month, 18% per
annum, until paid.  Furthermore, if the payments were less than the amount which
should  have been paid by an amount in excess of five percent (5%) of the
payments actually made during the period in question (or the costs charged were
more than the costs which should have been charged), the party responsible for
the discrepancy shall also reimburse the auditing party for its out-of-pocket
costs of such inspection.

6.      Term and Termination.

                        (a)   The Term shall be for three (3) years and shall
begin on the Effective Date and shall end on the three year anniversary of the
Effective Date, unless terminated earlier or unless extended by the parties’
mutual agreement in accordance with this section 6 (the “Term”).

                        (b)   The Term may be terminated upon the mutual
agreement of the parties, it being understood that neither party shall be under
any obligation, express or implied, to do so, except that VSL is entitled to
unilaterally terminate the Term according to the provisions of Section 6(g).  In
order to be binding upon either party, any mutually agreed termination, and the
terms governing such termination, must be evidenced by a written agreement
executed by duly authorized representatives of both parties.

                        (c)   (i)   In the event that either party shall
materially breach any of the terms, conditions and agreements contained in this
Agreement, the other party may terminate this Agreement, an all rights granted
hereunder by giving the party who committed the breach thirty (30) days notice
in writing, particularly specifying the breach, unless the notified party within
such thirty (30) day period shall have rectified the breach.  Termination under
this Section 6(c)(i) shall be without prejudice to any of the terminating
party’s other legal and equitable rights and remedies.

                               (ii)   Either party to this Agreement may
terminate this Agreement upon receipt of notice that the other party has become
insolvent or has suspended business in all material respects hereof, or has
consented to an involuntary petition purporting to be pursuant to any
reorganization or insolvency law of any jurisdiction, or has made an assignment
for the benefit or creditors or has applied for or consented to the appointment
of a receiver or trustee for

8



--------------------------------------------------------------------------------


a substantial part of its property, by giving written notice to the other party,
and termination of this Agreement will be effective upon receipt of such notice.

                        (d)   The Term may be extended upon the mutual agreement
of the parties, it being understood that neither party shall be under any
obligation, express or implied, to do so.  In order to be binding upon either
party, any such extension, and the terms governing such extension, must be
evidenced by a written agreement executed by duly authorized representatives of
both parties.

                        (e)   Neither the termination nor expiration of the Term
shall release or operate to discharge either party from any liability or
obligation that may have accrued prior to such termination or expiration.

                        (f)   If the Term is terminated prior to the completion
of an Agreement Quarter. Questcor shall be entitled to receive a pro rata
portion of the Quarterly Net Sales Commission and Quarterly Reimbursement which
it would have been entitled to receive under Section 4 had the Term been in
effect for the entire Agreement Quarter (based on the number of days that
Questcor was responsible for marketing the Product in the Territory during such
Agreement Quarter).

                        (g)   Notwithstanding the provisions in the Section 6,
VSL is entitled to terminate the Term by providing a written notice to Questcor
to that effect after the one year anniversary of the Effective Date and prior to
the expiration of  the Term.  In the event of this unilateral termination by
VSL, VSL shall pay to Questcor both (i) a first residual payment, to be paid
immediately, equal to the total Quarterly Net Sales Commissions and Quarterly
Reimbursements due to Questcor under this Agreement for the twelve (12) months
immediately prior to such termination and (ii) a second residual payment, to be
paid on the one year anniversary of such termination, equal to one half of the
total Quarterly Net Sales Commissions due to Questcor under this Agreement for
the twelve (12) months immediately prior to such termination.

                        (h)   Upon the termination or expiration of the Term,
Questcor shall (i) promptly cease all of its promotion activities pursuant to
this Agreement, (ii). discontinue any use of the trademark VSL#3TM as well as
any other tradename, mark, or tradedress relating to the Product, (iii) return
to VSL all sales training, promotional, marketing material, call lists, customer
lists and computer files, and (iv) return to VSL any remaining inventory of the
Product, including samples, in marketable condition (i.e., not already
distributed or destroyed with destruction certified by Questcor) that may have
been supplied to Questcor by VSL under this Agreement; provided, however, VSL
shall reimburse Questcor for Questcor’s cost of purchasing any remaining
inventory of the Product not previously reimbursed by VSL in accordance with
Section 4(c).

                        (i)   Notwithstanding the expiration or termination of
the Term, any provision which extends beyond the Term will survive such
expiration or termination of the Term.

                        (j)   During the Term and for two (2) years following
the termination of the Term by VSL pursuant to Section 6(f) or for one (1) year
following the expiration or termination

9



--------------------------------------------------------------------------------


of the Term for any other reason, Questcor shall not, directly or by or through
any Affiliate or Third Party, market, sell or promote in the Territory any
product which competes with the Product.

7.     Representations, Warranties and Covenants.

                        (a)   VSL represents and warrants to Questcor that as of
the Effective Date, (i) the execution, delivery and performance of this
Agreement by VSL does not conflict with, or constitute a breach of or under, any
order, judgment, agreement or instrument to which VSL is a party; (ii) the
execution, delivery and performance of this Agreement by VSL does not require
the consent of any person or the authorization of (by notice or otherwise) any
governmental or regulatory authority; (iii) the rights granted by VSL to
Questcor hereunder do not conflict with any rights granted by VSL to any Third
Party; and (iv) VSL owns the development rights for the Product.

                        (b)   VSL represents, warrants and agrees that as of the
Effective Date, VSL has not received any valid notice of any claim of
infringement or any other claim or proceeding relating to any patent, trademark,
trade name, service mark, copyright or trade secret relating to the Product. 
VSL also represents and warrants that, as of the Effective Date, to the best of
its knowledge the manner in which VSL conducts its business does not constitute
an infringement of any patent or other intellectual property right, or a
misappropriation of any trade secret.  During the Term VSL will advise Questcor
within fifteen (15) days of receiving any valid notice of any claim of
infringement of any other claim or proceeding relating to any patent, trademark,
trade name, service mark, copyright or trade secret relating to the Product that
would have an adverse affect upon its ability to perform its obligations under
this Agreement.

                        (c)   Questcor represents and warrants to VSL that as of
the Effective Date, (i) the execution, delivery and performance of this
Agreement by Questcor does not conflict with, or constitute a breach of or
under, any order, judgment, agreement or instrument to which Questcor is a
party; (ii) the execution, delivery and performance of this Agreement by
Questcor does not require the consent of any person or the authorization of (by
notice or otherwise) any governmental or regulatory authority, and (iii)
Questcor is not now selling nor promoting nor will it sell or promote during the
Term of this Agreement any product which directly competes with the Product.

                        (d)   A party that has knowledge that the Product fails
to comply with any applicable safety rules or standards of any government agency
or which contains a defect that could present a substantial risk to the public
health or the environment shall notify the other party to telephone, followed by
written confirmation, within five (5) business days, of obtaining such
knowledge.

8.     Indemnification.

                        (a)   VSL shall defend, indemnify and hold Questcor and
its employees, agents, officers, directors and Affiliates (each an “Questcor
Party”) harmless from an against any and all losses, liabilities, obligations,
claims, fees (including, without limitation, attorneys fees).  expenses incurred
by a Questcor Party that are claimed by any Third Party and that result from or

10



--------------------------------------------------------------------------------


arise in connection with (i) the breach of any covenant representation or
warranty of VSL  contained in this Agreement.  (ii) any claim of infringement of
any patent trademark or other intellectual property right related to the
Product,   (iii) any product liability claim related to the Product,  (iv) any
contamination of or defect in the Product, and (v) breach by VSL of its
obligations under Section 10 hereof.  Notwithstanding anything in this Section
8(a),  VSL  shall not be obligated to indemnify a Questcor Party for any
liability related to the Product for which Questcor has assumed an
indemnification obligation under Section 8(b) below.

                        (b)   Questcor shall defend, indemnify and hold VSL and
its employees, agents, officers, directors and Affiliates (each a “VSL Party”)
harmless from and against any and all losses, liabilities, obligations, claims,
fees (including, without limitation, attorneys’ fees), expenses and lawsuits
brought against or incurred by a VSL Party or by a Third Party resulting from or
arising in connection with (i) the breach by Questcor of any covenant,
representation or warranty of Questcor contained in this Agreement, (ii) any
contamination or adulteration of the Product while such Product is under the
control of Questcor, (iii) the promotion or distribution of the Product
performed by Questcor as provided in this Agreement, and (iv) breach by Questcor
of its obligations under Section 10 hereof.

9.     Limitations of Liability

                        (a)   NEITHER PARTY SHALL BE LIABLE FOR ANY SPECIAL,
INCIDENTAL, CONSEQUENTIAL, INDIRECT OR PUNITIVE DAMAGES (INCLUDING LOST REVENUES
OR PROFITS) OF ANY KIND DUE TO ANY CAUSE, REGARDLESS OF WHETHER SUCH PARTY HAS
BEEN ADVISED OR IS AWARE OF THE POSSIBILITY OF SUCH DAMAGES.

10.     Confidentiality

                        (a)   Each party acknowledges that it may receive
confidential or proprietary information of the other party in the performance of
this Agreement.  Each party shall hold confidential and shall not, directly or
indirectly, disclose, publish or use for the benefit of any Third Party or
itself, except in carrying out its duties hereunder, any confidential or
proprietary information of the other party, without first having obtained the
furnishing party’s written consent to the such disclosure or use.  “Confidential
or proprietary information” shall include, inter alia, know-how, scientific
information, clinical data, efficacy and safety data, protocols, adverse event
information, formulas, methods and processes, specifications, pricing
information (including discounts, rebates and other price adjustments) and other
terms and conditions of sales, customer informations, business plans, patent
applications and all other intellectual property.  This restriction shall not
apply to any information within the following categories:

                               (i)   information that is known to the receiving
party or its Affiliates prior to the time of disclosure to it, to the extent
evidenced by written records or other competent proof;

                               (ii)   information that is independently
developed by employees, agents, or independent contractors of the receiving
party or its Affiliates without reference to or reliance

11



--------------------------------------------------------------------------------


upon the information furnished by the disclosing party as evidenced by written
records or other competent proof.

                               (iii)   information disclosed to the receiving
party or its Affiliates by a Third Party that has a right to make such
disclosure:

                               (iv)   information that is contained in any
written promotional material prepared by Questcor or VSL for use in connection
with the promotion of  the Product and actually distributed to the public; or

                               (v)   any other information that becomes part of
the public domain through no fault or negligence of the receiving party.

                               The receiving party shall also be entitled to
disclose the other party’s Confidential Information that is required to be
disclosed in  compliance with applicable laws or regulations (including without
limitation, to comply with SEC, Nasdaq or stock exchange disclosure
requirements), or by order of any governmental body or a court of competent
jurisdiction; provided that the party required to disclose such information
shall use all reasonable efforts to obtain confidential treatment of such
information by the agency or court.

                        (b)   This obligation shall survive the termination or
expiration of this Agreement for five (5) years.

                        (c)   It is expressly understood and agreed that
Questcor may disclose confidential information to members of its board of
directors who are not employees of Questcor (and to consultants who have
received  VSL’s prior written approval), provided that Questcor shall ensure
that such directors and consultants are bound by a written obligation of
confidentiality to Questcor as regards confidential information hereunder that
is disclosed to them that is reasonably satisfactory to VSL.

11. Notices.  Unless otherwise explicitly set forth herein, any notice required
or permitted to be given hereunder shall be in writing and shall be delivered
personally by hand, or sent by reputable overnight courier, signature required,
to the addresses of each party set forth below or to such other address or
addresses as shall be designated in writing in the same matter:

 

(a)

 

If to VSL:

 

 

 

 

 

 

 

VSL Pharmaceuticals. Inc.

 

 

 

500 E, Broward Blvd., Suite 1800

 

 

 

Ft. Lauderdale, FL 33394

 

 

 

Attention: CEO

 

 

 

 

 

(b)

 

If to Questcor:

 

 

 

 

 

 

 

Questcor Pharmaceuticals. Inc.

 

 

 

3260 Whipple Road

 

 

 

Union City, CA 94587

 

 

 

Attention: President & CEO

12



--------------------------------------------------------------------------------


All notices shall be deemed given when received by the addressee.

12.     Miscellaneous Provisions.

                        (a)   Assignment.  Questcor is not entitled to assign or
otherwise transfer this Agreement, or any of its rights or obligations under
this Agreement, without the prior written consent of VSL, except that such prior
written consent shall not be unreasonably withheld in case of assignment by
Questcor to an Affiliate.  Upon written notice to Questcor, VSL shall be
entitled to transfer or assign, without the consent of Questcor, this Agreement
to any Affiliate or Third Party.

                        (b)   Non-Waiver.  Any failure on the part of a party to
enforce at any time or for any period of time any of the provisions of this
Agreement shall not be deemed or construed to be a waiver of such provisions or
of any right of such party thereafter to enforce each and every such provision
on any succeeding occasion or breach thereof.

                        (c)   Entirety of Agreement.  This Agreement contains
the entire understanding of the parties with respect to the subject matter
hereof and thereof and supersedes all previous and contemporaneous verbal and
written agreements, representations and warrantees with respect to such subject
matter.  This Agreement (or any provision or term hereof) may be released,
waived, changed or supplemented only by a written agreement signed by an officer
or other authorized representative of the party against whom enforcement of any
release, waiver, change or supplement is sought.  This Agreement shall not be
strictly construed against either party hereto.

                        (d)   Public Announcements.  The form and content of any
public announcement to be made by one party regarding this Agreement, or the
subject matter contained herein, shall be subject to the prior written consent
of the other party (which consent may not be unreasonably withheld), except as
may be required by applicable law (including, without limitation, disclosure
requirements of the SEC, the American Stock Exchange, Nasdaq, or any other stock
exchange) in which event the other party shall endeavor to give the other party
reasonable advance notice and review of any such disclosure.

                        (e)   Governing Law.  This Agreement shall be governed
by and construed under the laws of the State of New York without reference to
its conflicts of law principles.  The parties expressly consent to personal
jurisdiction in the State of New York for any litigation arising out of or
related to this Agreement.

                        (f)   Relationship of the Parties.  In making and
performing this Agreement, the parties are acting, and intend to be treated, as
independent entities and nothing contained in this Agreement shall be construed
or implied to create an agency, partnership, joint venture, or employer and
employee relationship between VSL and Questcor.  Except as otherwise provided
herein. neither party may make any representation. warranty or commitment.
whether express or implied. on behalf of or incur any charges or expenses for or
in the name of the other party.  No party shall be liable for the act of any
other party unless such act is expressly authorized in writing by both parties
hereto.

13



--------------------------------------------------------------------------------


                        (g)   Counterparts.  This Agreement shall become binding
when any one or more counterparts hereof. individually or taken together. shall
bear the signatures of each of the parties hereto.  This Agreement may be
executed in any number of counterparts. each of which shall be deemed an
original as against the party whose signature appears thereon. but all of which
taken together shall constitute but one and the same instrument.

                        (h)   Force Majeure.  Neither party shall be liable to
the other party for any failure to perform as required by this Agreement if the
failure to perform is due to circumstances reasonably beyond such party’s
control, including, without limitation, acts of God, civil disorders or
commotions, acts of aggression, fire, explosions, floods, drought, war,
sabotage, embargo, unexpected safety or efficacy results obtained with a
Product, utility failures, supplier failures. material. labor, or energy
shortages, labor disturbances, a national health emergency, or appropriations of
property.  A party whose performance is affected by a force majeure event shall
take prompt action using its reasonable best efforts to remedy the effects of
the force majeure event.

                        (i)   No Implied Rights.  Nothing in this Agreement is
intended to create or imply any right or license in the other Party under any
patent rights, copyrights, trademarks or other intellectual property rights
owned or controlled by a Party, except as expressly set forth herein.

[Signature Page Follows]

14



--------------------------------------------------------------------------------


            IN WITNESS WHEREOF. the parties hereto have duly executed this
Agreement in multiple counterparts through their duly authorized representatives
as of the date first above written.

QUESTCOR PHARMACEUTICALS, INC.

 

VSL PHARMACEUTICALS, INC.

 

 

 

By: /s/ CHARLES J. CASAMENTO

 

By: /s/ CLAUDIO DE SIMONE

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

Name: Charles J. Casamento

 

Name: Claudio De Simone

Title: Chairman, President & CEO

 

Title: CEO

15